--------------------------------------------------------------------------------

Page 1

Expanded Consulting Agreement

We are pleased to set forth in this Expanded Agreement (“Agreement”) the
increased scope of Advanced Capital Trading, LLC (hereinafter “ACT”) as
requested by Lithium Exploration Group Inc (LEXG) (the “Company”).

  1.

ACT shall, on a non-exclusive basis, assist the Company as the Company’s advisor
in

       

Canada, and development of a comprehensive financial relations program with the
following goals, all of which are designed to achieve increased and sustained
shareholder value:

       

Providing to the Company such professional services as may be reasonably
required to assist the Company in carrying out the following expanded
objectives:

Help the company to develop package of financial public-relations materials,
including, fact sheet, press releases, corporate package, etc., that is
reasonably acceptable to the Company.

Encouraging institutional ownership in the stock;

Assist in obtaining research from reputable institutional sales boutiques and
small cap research analysts;

Creating financial media opportunities for the Company as appropriate;

Assisting in creating opportunities for International buying in the stock.

Development of business opportunities within same industry (acquisitions, JV,
etc.)

Provide general consulting as such other opportunities arise.

2.

In connection with ACT’s activities on the Company’s behalf, ACT will
familiarize itself with the business, operations, properties, financial
condition, and prospects of the Company. In connection with its role as the
Company’s investor relations advisor, ACT would expect its services to include
such additional advisory and related services as may be mutually agreed upon by
ACT and the Company. In connection with ACT’s activities on the Company’s
behalf, the Company will cooperate with ACT and will furnish ACT with all
information and data concerning the Company (the “Information”) which ACT deems
appropriate and will provide ACT with access to the Company’s managers, members,
officers, directors, employees, independent accountants, legal counsel,
consultants, and representatives. The Company represents and warrants that all
Information made available to ACT by the Company will, at all times during the
period of the engagement of ACT hereunder, be complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading in the light of the
circumstances under which such statements are made. The Company further
represents and warrants that any projections provided by it to ACT will have
been prepared in good faith and will be based upon assumptions which, in light
of the circumstances under which they are made, are reasonable. The Company
acknowledges and agrees that, in rendering its services hereunder, ACT will be
using and relying on the Information without independent verification thereof by
ACT or independent appraisal by ACT or any of the Company’s assets. ACT does not
assume responsibility for any Information regarding the Company. Any advice
rendered by ACT pursuant to this Agreement may not be disclosed publicly without
ACT’s prior written consent.


--------------------------------------------------------------------------------

Page 2

  3.

In providing the services hereunder, ACT will, and will cause its employees,
agents, representatives, and authorized sub-contractors to (i) comply with all
applicable provincial, state and federal securities laws; (ii) not act in any
manner contrary to the best interest of the Company; and (iii) not disseminate
any news release or other information to any third party unless specifically
authorized in writing by the Company.

        4.

ACT will not, except as authorized or required by its duties, reveal or divulge
to any person or companies any of the trade secrets, secret or confidential
operations, processes or dealings or any information concerning the
organization, business, finances, transactions or other affairs of the Company,
which may come to its knowledge during the term of this Agreement and shall keep
in complete secrecy all confidential information entrusted to ACT and shall not
use or attempt to use any such information in any manner which may injure or
cause loss, either directly or indirectly, to the Company's business or may be
likely so to do. This restriction shall continue to apply after the termination
of this Agreement without limit in point of time but shall cease to apply to
information or knowledge which may come into the public domain.

        5.

ACT has the right, power, and authority to delegate any duties or obligations
arising hereunder, with the approval of the Company, or to subcontract its
services, or any portion thereof, with the approval of the Company, provided
that any subcontract shall be made subject to the terms of this Agreement and
ACT will require the subcontractor, to acknowledge such terms in writing at the
time the subcontract agreement is executed. No such delegation or subcontracting
shall relieve ACT from any of its obligations under this Agreement and a
subcontractor shall, as between the Company and ACT be deemed

[exhibit10-32x2x1.jpg]


--------------------------------------------------------------------------------

Page 3

Wire Info:

Advanced Capital Trading, LLC

66 Harris Rd. Katonah, NY 10536

JP Morgan Chase Bank

Acct#920499480

ABA# 021000021

--------------------------------------------------------------------------------